


Exhibit 10.23
    


CF INDUSTRIES HOLDINGS, INC.
2014 EQUITY AND INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the CF Industries Holdings, Inc. 2014
Equity and Incentive Plan (the “Plan”). Please review this Non-Qualified Stock
Option Award Agreement and promptly accept the award online, in Schwab’s Equity
Award Center, in order to render the grant effective.
1.
NOTICE OF STOCK OPTION GRANT

<first_name> <last_name>
You (the “Optionee”) have been granted an option to purchase shares of the
Company’s Stock, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:
Date of Grant
<award_date>
Exercise Price per Share
<award_price>
Number of Shares Subject to the Option
<shares_awarded>
Type of Option
Non-Qualified Option (NQSO)
Term/Expiration Date
Tenth anniversary of the Date of Grant, unless earlier terminated as provided in
the Plan and/or this Award Agreement



Vesting Schedule:
Subject to accelerated vesting upon a Change in Control, other than as set forth
in Section 2(e)(j) below, or otherwise as set forth herein or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
schedule (the “Vesting Schedule”):
<vesting_schedule>
2.
AGREEMENT

a.
Grant of Option.

The Company hereby grants to the Optionee an Option to purchase the number of
shares of Stock at the exercise price per share set forth in Section 1 (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference. This Option shall not be treated as an
incentive stock option within the meaning of Section 422(b) of the Code.
b.
Exercise of Option.

(a)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule and the applicable provisions of the Plan and this
Award Agreement. Unless otherwise determined by the Committee, this Option shall
only become exercisable on the dates set forth in the Vesting Schedule.
(b)Method of Exercise. This Option is exercisable by delivery of a written or
electronic option exercise notice, in a form satisfactory to the Company (the
“Exercise Notice”). The Exercise Notice shall specify the number of shares of
Stock for which the Option is being exercised (“Exercised Shares”) and the
method of payment for the Exercised Shares. At the time the Optionee exercises
the Option, the Optionee shall pay the aggregate exercise price for the
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
exercise price.




--------------------------------------------------------------------------------




(c)Method of Payment.
Payment of the aggregate Exercise Price of the Exercised Shares shall be by any
of the following, or a combination thereof, at the election of the Optionee:
(i)cash; or
(ii)delivery of shares of Stock previously owned by the Optionee (for a period
of at least six months) having a Fair Market Value equal to the aggregate
exercise price for such Exercised Shares (rounded up to the nearest whole number
of shares as necessary to avoid fractional shares and with any excess amount
refunded in cash to Optionee); or
(iii)under a “broker cashless exercise” program implemented by the Company in
connection with the Plan; or
(iv)the Optionee’s written authorization for the Company to withhold shares of
Exercised Shares having a Fair Market Value equal to the aggregate exercise
price for such Exercised Shares (rounded up to the nearest whole number of
shares as necessary to avoid fractional shares and with any excess amount
refunded in cash to Optionee).
(d)Automatic Exercise.
Notwithstanding any other provision of this Agreement, if as of the last trading
day prior to the earlier of (i) the Term/Expiration Date or (ii) the fourth
anniversary of the date of Optionee’s Ordinary Retirement or Special Retirement,
as applicable and as such terms are defined below, this Option has not been
exercised and the then Fair Market Value of a share exceeds the per share
exercise price by at least $.01 (such expiring portion of the option that is so
“in-the-money,” an “Auto-Exercise Eligible Option”), Optionee will be deemed to
have automatically exercised such Auto-Exercise Eligible Option in accordance
with the provisions of this Section 2. In the event of an automatic exercise,
the Company will reduce the number of Exercised Shares issued to Optionee by a
number of Exercised Shares having a Fair Market Value equal to the aggregate
exercise price for such Exercised Shares in order to satisfy the aggregated
exercise price obligation for the Auto-Exercise Eligible Option. Further, the
Company shall reduce the number of Exercised Shares issued to the Optionee by
that number of Exercised Shares having an aggregate Fair Market Value equal to
the minimum statutory tax withholding obligation arising upon the automatic
exercise. The number of shares so held back shall be rounded up to the nearest
whole number as necessary to avoid fractional shares and any excess amount held
back shall be refunded in cash to Optionee. Optionee may notify the Company, in
writing in advance that Optionee does not wish for the Auto-Exercise Eligible
Option to be exercised. In its discretion, the Company may determine to cease
automatically exercising options, including the Option, at any time.


c.
Withholding.

The Company or a Subsidiary shall withhold all applicable taxes or other amounts
required by law from all amounts paid or delivered in respect of the Option. The
Optionee may satisfy the withholding obligation by paying the amount of any
taxes in cash, or shares may be withheld from the Exercised Shares to satisfy
the obligation in full or in part. If shares are withheld, such shares shall
have a Fair Market Value equal to the minimum statutorily required withholding
obligation (reduced by the amount of any taxes paid in cash), with such number
of withheld shares rounded up to the nearest whole number of shares as necessary
to avoid fractional shares and with any excess amount refunded in cash to the
Optionee.
d.
Non-Transferability of Option.

Unless otherwise determined by the Committee, this Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of the Optionee only by the Optionee.
The terms of the Plan and this Award Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.
e.
Term of Option/Termination of Employment or Service.

(a)Unexercisable Options. Except as specifically set forth below, if the
Optionee’s employment with the Company is terminated for any reason, and if the
Committee does not determine otherwise, any portion of the Option that has not
become exercisable in accordance with the Vesting Schedule shall immediately be
forfeited and shall terminate.
(b)Termination for Cause. If the Optionee’s employment with the Company
terminates for Cause (as defined below), then the Option shall immediately
terminate, regardless of whether or not it has become exercisable.
(c)Termination for Death. If the Optionee dies while in the employment of the
Company, then the outstanding portion of this Option shall become fully
exercisable and Employee’s estate or the person who acquires the Option by will
or the laws of descent and distribution or otherwise, may exercise the Option
for one year following the date of Optionee’s death. At the end of such period
the Option shall immediately terminate.
(d)Termination for Disability. If the Optionee’s employment with the Company
terminates as a result of Disability (as defined below), then this Option shall
become fully exercisable and the Optionee, his guardian or estate, as the case
may be, may exercise the Option for one year following the date of Optionee’s
termination of employment. At the end of such period the Option shall
immediately terminate.
(e)Termination for Ordinary Retirement. If the Optionee’s employment with the
Company terminates as a result of an Ordinary Retirement (as defined below),
then the Optionee (or any individual authorized to act on the




--------------------------------------------------------------------------------




Optionee’s behalf) may exercise the Option, to the extent it was exercisable on
the date of Optionee’s Ordinary Retirement, for four years following such date.
At the end of such period the exercisable portion of the Option shall
immediately terminate.
(f)Special Retirement. If the Optionee’s employment with the Company terminates
as a result of a Special Retirement (as defined below) and the date of such
Special Retirement occurs at least one year following the Grant Date, then (i)
the Option shall continue to vest following such Special Retirement as if the
Optionee had remained employed through the entire Vesting Schedule and (ii) the
Optionee (or any individual authorized to act on the Optionee’s behalf) may
exercise the Option, to the extent it has become exercisable (either before or
following the Special Retirement), for four years following the date of the
Optionee’s Special Retirement. At the end of such four-year period following the
date of such Special Retirement, the Option shall no longer be exercisable and
shall immediately terminate. For the avoidance of doubt, to the extent the
Optionee’s employment with the Company terminates as a result of a Special
Retirement prior to the first anniversary of the Grant Date, the Option shall be
forfeited and shall immediately terminate as of the date of such Special
Retirement.
(g)Other Terminations. If the Optionee’s employment with the Company terminates
for any reason other than those set forth in (b) through (f) above, then the
Optionee (or anyone acting on Optionee’s behalf) may exercise the Option, to the
extent it was exercisable as of the date of Optionee’s termination of
employment, for 90 days following the date of Optionee’s termination of
employment. At the end of such period the exercisable portion of the Option
shall immediately terminate.
(h)Employment Relationship. For purposes of this Award Agreement, Optionee shall
be considered to be in the employment of the Company so long as Optionee remains
as an employee or consultant for either the Company or an affiliate of the
Company or for a corporation (or an affiliate thereof) that assumes or
substitutes a new option for this Option. An Optionee shall not be considered to
be in the employment of the Company if the affiliate which employs the Optionee
ceases to be an affiliate of the Company. Any question as to whether and when
there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee or its delegate, as
appropriate, and such determination shall be final. For the avoidance of doubt
and solely for purposes of this Award Agreement, an Optionee who enters into an
agreement with the Company to transition directly from an employment
relationship into a consulting relationship shall not, unless otherwise
determined by the Committee, be deemed to have terminated employment upon such
transition from an employment relationship into a consulting relationship. In
the event of such a transition, the Option shall continue to be exercisable and
eligible to vest in accordance with its terms, as if no termination had
occurred, for so long as such consulting relationship remains in effect. The
continued existence of the consulting relationship shall be determined by the
Committee or its delegate and the continued vesting and exercisability of the
Option shall not be construed for any other purpose to mean the Optionee remains
employed with the Company following such transition.
(i)Maximum Term. Notwithstanding anything to the contrary, the Option shall in
no case be exercisable on or following the expiration date set forth in Section
1.
(j)Change in Control. In addition to becoming fully vested upon a Change in
Control (but only if the Optionee has an employment or consulting relationship
(as described in Section 2(e)(h) above) with the Company at such time or has
retired pursuant to a Special Retirement), this Option, to the extent
outstanding at the time of the Change in Control, shall remain exercisable until
the tenth anniversary of the Date of Grant. For the avoidance of doubt, except
as set forth in the prior sentence, if the Optionee’s employment and/or
consulting relationship with the Company has terminated prior to the time of a
Change in Control, the Optionee will not be entitled to any additional vesting
or the extension of an exercise period as a result of the Change in Control.
Notwithstanding the foregoing or anything to the contrary in the Plan or in the
Combination Agreement by and among the Company, Darwin Holdings Limited, Beagle
Merger Company LLC, OCI N.V. and certain other parties, dated August 6, 2015, as
subsequently amended and as may be further amended (the “Combination Agreement”)
and notwithstanding that completion of the transactions contemplated under the
Combination Agreement (the “Closing”) would constitute a “Change in Control”
under the Plan, this Option shall not vest in whole or in part upon, or in
connection with, the Closing. This Option will be converted upon the Closing
into a stock option to purchase shares of the surviving holding company (as
provided under the Combination Agreement), with the number of shares subject to
the Option and the exercise price adjusted to preserve the value of the Option,
and will otherwise be subject to the terms and conditions set forth in this
Award Agreement and in the Plan, including the vesting terms; provided, that, in
the event the Optionee’s employment is terminated by the Company without Cause
(as defined below) or by the Optionee for Good Reason (as defined below) within
24 months following the Closing, the Option will vest in full and become
exercisable upon such termination date and will remain exercisable until the
tenth anniversary of the Date of Grant.
(k)Resumption of Employment Relationship. If, following the time an Optionee
experiences a termination of employment for purposes of this Award Agreement,
the Optionee is rehired or otherwise retained by the Company or a Subsidiary,
such rehiring or retention will not affect the Optionee’s rights under this
Award Agreement, which become fixed at the time of the termination of
employment. For the avoidance of doubt, any such re-hiring or subsequent
retention of the Optionee shall not have the effect of reinstating forfeited
portions of the option or extending the exercise period of any then-outstanding
portion of the Option.
For purposes of this Award Agreement:






--------------------------------------------------------------------------------




“Cause” shall have the meaning ascribed to such term in the Optionee’s
individual employment, severance or other agreement with the Company or, if the
Optionee is not party to such an agreement, “Cause” shall mean (i) dishonesty in
the performance of the Optionee’s duties or (ii) the Optionee’s malfeasance or
misconduct in connection with the Optionee’s duties or any act or omission which
is injurious to the Company or its Subsidiaries or affiliates, monetarily or
otherwise, each as determined by the Committee in its sole discretion.


“Disability” shall have the meaning ascribed to such term in the Optionee’s
individual employment, severance or other agreement with the Company or, if the
Optionee is not party to such an agreement, “Disability” shall mean Optionee’s
inability because of ill health, physical or mental disability, to perform
Optionee’s duties for a period of 180 days in any twelve month period.


“Good Reason” shall mean termination by the Optionee of the Optionee’s
employment by reason of any of the following (without the Optionee’s express
written consent which specifically references this Award Agreement): (i) the
assignment to the Optionee of any duties inconsistent with the Optionee’s status
as an executive officer of the Company or a substantial adverse alteration in
the nature or status of the Optionee’s responsibilities from those in effect
immediately prior to the Change in Control; (ii) a reduction by the Company in
the Optionee’s annual base salary and annual target bonus, as in effect on the
date hereof or as the same may be increased from time to time, by an amount more
than 10% in the aggregate; or (iii) the relocation of the Optionee’s principal
place of employment to a location more than 35 miles from the Optionee’s
principal place of employment immediately prior to the Change in Control or the
Company's requiring the Optionee to be based anywhere other than such principal
place of employment (or permitted relocation thereof) except for required travel
on the Company's business to an extent substantially consistent with the
business travel obligations as of immediately prior to a Change in Control. The
Optionee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder, provided that, in order for Good Reason to exist hereunder, the
Optionee must provide notice to the Company of the existence of the condition
described in clauses (i) through (iii) above within 90 days of the initial
existence of the condition (or, if later, within 90 days of the Optionee’s
becoming aware of such condition), and the Company must have failed to cure such
condition within 30 days of the receipt of such notice.


“Ordinary Retirement” shall mean the Optionee’s termination of employment, other
than for Cause, death or Disability, following the attainment of the Optionee of
at least age sixty, which does not constitute a Special Retirement.


“Special Retirement” shall mean the Optionee’s termination of employment, other
than for Cause, death or Disability, following the attainment of the Optionee of
at least age sixty with five (5) years of continuous service with the Company as
of the date of such termination of employment, provided that, if the Optionee
is, at the time of such termination of employment, subject to the reporting
requirements of Section 16 of the Exchange Act, the Optionee has provided the
Company with at least six months prior written notice of the Optionee’s
termination of employment and that notice has been accepted by the Committee.


f.
Entire Agreement; Governing Law.

The Plan is incorporated herein by reference. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified except by means of a writing signed by the
Company and the Optionee. If there is a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan shall govern. This Award Agreement is governed
by the internal substantive laws, but not the choice of law rules, of the State
of Delaware.
g.
No Guarantee of Continued Service.

The Optionee acknowledges and agrees that this Award Agreement, the transactions
contemplated hereunder and the Vesting Schedule do not constitute an express or
implied promise of continued engagement as an employee or as a service provider
for any period and shall not interfere with the Optionee’s right or the
Company’s right to terminate the Optionee’s relationship as an employee or as a
service provider at any time, with or without Cause.
*        *        *        *        *
By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement. The
Optionee has reviewed the Plan and this Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
The Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the




--------------------------------------------------------------------------------




Committee upon any questions relating to the Plan and Award Agreement. The
Optionee further agree to notify the Company upon any change in the Optionee’s
residential address shown below.
 
 
 
OPTIONEE
 
CF INDUSTRIES HOLDINGS, INC.
 
 
 
 
 
 
Signature
 
By: Wendy S. Jablow
 
 
Title: Sr. Vice President, Human Resources













